office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw bpie filef-111320-06 uilc date march to associate area_counsel cc sb_se sf from branch chief cc tege eb hw subject health insurance deduction for self-employed individuals under sec_162 this chief_counsel_advice responds to your request for assistance dated date regarding i r c ' l in accordance with i r c ' k this advice may not be used or cited as precedent in our advice to your office dated date we concluded that a self-employed_individual who is a sole_proprietor may deduct pursuant to sec_162 of the code and subject_to the limitations in sec_162 insurance costs for the medical_care of the sole_proprietor and his or her spouse and dependents when the health insurance_policy purchased by the sole_proprietor is issued in his or her individual name rather than in the name of the sole proprietor’s trade_or_business you have requested clarification regarding whether sole proprietors may deduct health insurance costs on schedule c profit or loss from business under sec_162 the deduction shall not be taken into account in determining an individual’s net_earnings_from_self-employment within the meaning of sec_1402 for purposes of chapter accordingly the deduction under sec_162 must be claimed as an adjustment_to_gross_income on the face of form_1040 the current form_1040 provides for the deduction on line therefore a self-employed_individual may not deduct the costs of health insurance on schedule c case development hazards and other considerations none this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions __________________ harry beker
